Citation Nr: 0522263	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-12 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a timely and adequate substantive appeal was filed 
with a February 2002 rating decision denying service 
connection for colds, chills, edema, difficulty breathing, 
lumbar pain, swelling in the joints and legs, numbness in the 
extremities, and defective hearing.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran was in beleaguered status from December 1941 to 
May 1942; he was in a no casualty status from May 1942 to 
July 1945 (during which he was involved in civilian pursuits, 
and not engaged in military activities); and he had regular 
Philippine Army service from July 1945 to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for service connection for colds, chills, edema, difficulty 
breathing, lumbar pain, swelling in the joints and legs, 
numbness in the extremities, and defective hearing.  In 
November 2002, the Board remanded the matter for the issuance 
of a Statement of the Case, pursuant to Manlincon v. West, 12 
Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied service 
connection for colds, chills, edema, difficulty breathing, 
lumbar pain, swelling in the joints and legs, numbness in the 
extremities, and defective hearing.

2.  The veteran was duly notified of the decision and his 
procedural and appellate rights in a March 25, 2002, letter.

3.  In October 2002, the veteran's representative submitted a 
written statement sufficient to constitute a notice of 
disagreement with the February 2002 rating decision denying 
service connection for colds, chills, edema, difficulty 
breathing, lumbar pain, swelling in the joints and legs, 
numbness in the extremities, and defective hearing.

4.  On February 13, 2003, the RO issued the veteran a 
statement of the case addressing the issues of service 
connection for colds, chills, edema, difficulty breathing, 
lumbar pain, swelling in the joints and legs, numbness in the 
extremities, and defective hearing.

5.  Neither the veteran nor his representative submitted any 
written statement during the remainder of the appellate 
period which could be interpreted as a substantive appeal of 
the February 2002 rating decision.


CONCLUSION OF LAW

The veteran did not submit a timely and adequate substantive 
appeal of the February 2002 rating decision denying service 
connection for colds, chills, edema, difficulty breathing, 
lumbar pain, swelling in the joints and legs, numbness in the 
extremities, and defective hearing, and the Board therefore 
has no jurisdiction to consider an appeal stemming from that 
decision.  38 U.S.C.A. §§ 5107, 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A review of the record shows 
that the veteran was provided with a VCAA letter in December 
2001.  This letter notified him of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also advised the veteran to submit or identify any 
additional evidence he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 412 
(2004).

The veteran was also notified on several occasions of his 
procedural and appellate rights, including in the March 25, 
2002, notification letter, as well as in the February 13, 
2003, Statement of the Case.  The Board also sent the veteran 
a letter in April 2005 advising him of the evidence of record 
and the steps needed to appeal a decision to the Board.  The 
veteran was also afforded the opportunity to submit evidence 
and argument on the matter of the timeliness of his appeal.  
See Marsh v. West, 11 Vet. App. 468 (1998).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
Given the nature of the issues on appeal, the Board finds no 
indication of any available, pertinent, outstanding evidence 
specifically identified by the veteran, nor is there any 
indication that outstanding Federal department or agency 
records exist that should be requested in connection with the 
issues adjudicated in this decision.  38 U.S.C.A. § 5103A(b), 
(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2004).  
Indeed, in a June 2005 letter, the veteran indicated that he 
had no additional evidence to submit.  

It is noted that the veteran has requested a VA medical 
examination in connection with his claims.  The Board, 
however, finds that a medical examination is not necessary, 
given the nature of the issues on appeal.  See 38 C.F.R. § 
3.159(c)(4) (2004).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.

I.  Factual Background

In March 2000, the veteran submitted a claim of service 
connection for numerous disabilities, including colds, 
chills, edema, difficulty breathing, lumbar pain, swelling in 
the joints and legs, numbness in the extremities, and 
defective hearing.

In a February 2002 rating decision, the RO denied service 
connection for several disabilities, including colds, chills, 
edema, difficulty breathing, lumbar pain, swelling in the 
joints and legs, numbness in the extremities, and defective 
hearing.  The veteran was duly notified the decision and his 
appellate rights in a letter dated March 25, 2002.  

In October 2002, the veteran's representative submitted 
written argument which the Board accepted this communication 
as a notice of disagreement with the February 2002 rating 
decision.  

On February 13, 2003, the RO issued a Statement of the Case 
addressing the issues of service connection for colds, 
chills, edema, difficulty breathing, lumbar pain, swelling in 
the joints and legs, numbness in the extremities, and 
defective hearing.  The veteran was also provided with a 
blank VA Form 9 on which to perfect his appeal.  In addition, 
the veteran was again notified of his appellate rights, and 
was clearly advised that in order to complete his appeal, he 
had to file a substantive appeal within 60 days of the 
Statement of the Case, i.e. by April 13, 2003.

On May 8, 2003, after the expiration of the appeal period, 
the veteran's substantive appeal regarding these issues was 
received by VA.  

In an April 2005 letter, the Board advised the veteran that, 
based on a preliminary review of the record, it appeared that 
he did not file a timely appeal of the February 2002 rating 
decision denying service connection for colds, chills, edema, 
difficulty breathing, lumbar pain, swelling in the joints and 
legs, numbness in the extremities, and defective hearing.  He 
was provided an opportunity to submit evidence and argument 
on the issue.

In a June 2005 letter, the veteran responded that he believed 
that he complied with all requirements.  

II.  Law and Regulations

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  In essence, the 
following sequence is required:  there must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202, 20.302 (2004).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or, where applicable, 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 C.F.R. §§ 
20.302(b), 20.303 (2004).  Any appeal which fails to allege 
specific error of fact or law in the determinations being 
appealed may be dismissed.  38 U.S.C.A. § 3.157; 38 C.F.R. §§ 
20.101, 20.202 (2004).

A substantive appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law claimed to have been made.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.202 (2004).  Where a statement of 
the case addresses several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all those issues or must specifically identify the issues 
appealed.  The Board will construe such arguments in a 
liberal manner, but may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  Id.; see also Roy v. Brown, 5 Vet. App. 554 
(1993).

When VA rules require that any document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305 (2004).  Also, in computing 
the time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included.  Id.


III.  Analysis

As set forth above, in a February 2002 rating decision, the 
RO denied service connection for colds, chills, edema, 
difficulty breathing, lumbar pain, swelling in the joints and 
legs, numbness in the extremities, and defective hearing.  
The veteran was duly advised of this decision and his 
appellate rights in a letter dated March 25, 2002.  Following 
receipt of the notice of disagreement, on February 13, 2003, 
the RO issued the veteran a statement of the case addressing 
the pertinent issues.  The veteran's substantive appeal was 
received by VA on May 8, 2003, nearly one month after the 
expiration of the appellate period.  

The Board has carefully reviewed the record, but finds no 
indication of record, nor does the veteran contend, that 
either he or his representative submitted any written 
statement within the appellate period which could be 
interpreted as a substantive appeal of the February 2002 
rating decision.

In addition, there is no indication of record, nor has the 
veteran contended, that he had good cause for failing to 
request an extension or perfect his appeal in a timely 
manner.  See 38 C.F.R. §§ 3.109(b), 20.303; Roy v. Brown, 5 
Vet. App. 554, 556 (1993) (holding that an extension of time 
in which to file a substantive appeal could not be granted 
unless a request for extension was made in accordance with 
section 20.303).  Moreover, the Board has taken no action 
which would constitute a waiver of the substantive appeal.  
See Beyrle v. Brown, 9 Vet. App. 24 (1996); Roy v. Brown, 5 
Vet. App. 554 (1993).

Based on the facts set forth above, the Board finds that the 
veteran did not submit a timely or adequate substantive 
appeal with the February 2002 rating decision; thus, the 
Board does not have jurisdiction over the noted issues 
stemming from that decision.  See 38 U.S.C.A. §§ 7105, 7108; 
Rowell v. Principi, 4 Vet. App. 9 (1993) (if there is a 
failure to comply with the law or regulations, it is 
incumbent on the Board to reject the application for review 
on appeal).



ORDER

The veteran did not submit a timely and adequate substantive 
appeal with the February 2002 rating decision denying service 
connection for colds, chills, edema, difficulty breathing, 
lumbar pain, swelling in the joints and legs, numbness in the 
extremities, and defective hearing; thus, the appeal is 
dismissed.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


